DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/27/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US PGPub 2015/0240345, hereinafter referred to as “Shen” IDS reference).
Shen discloses the semiconductor method substantially as claimed.  See figures 1-7 and corresponding text, where Shen teaches, in claim 17, a method for forming a plurality of features on a first surface of a substrate that includes a first conductor, wherein the plurality of features is arranged in a first arrangement, the deposition system comprising: 
generating a first plurality of vapor molecules (Q) of a first organic material (2) such that each vapor molecule of the first plurality thereof has a negative charge, wherein each vapor molecule of the first plurality thereof is generated such that it has a propagation direction that forms a propagation angle relative to a first axis that is normal to the first surface (figures 1 and 2; [0023], [0026-0027]); 
passing the first plurality of vapor molecules through a first plurality of electrostatic lenses (5) (examiner views that electrostatic lens are present in emission devices) that are operative for reducing the propagation angle of at least one vapor molecule (Q) of the first plurality thereof (figures 1 and 2; [0023], [033-0034]); and 
passing the first plurality of vapor molecules through a shadow mask (12) comprising a plurality of apertures that are arranged in the first arrangement (figure 3; [0023], [0029]). 
Shen teaches, in claim 18, wherein each electrostatic lens of the first plurality thereof is located at a different aperture of the plurality thereof (figure 3; [0029]). 
 in claim 19, further comprising passing the first plurality of vapor molecules through a second plurality of electrostatic lenses that are operative for further reducing the propagation angle of the at least one vapor molecule of the first plurality thereof (figures 1-3; [0023], [0029]). 
Shen teaches, in claim 20, further comprising locating a field plate between a source and the shadow mask, wherein the field plate includes a plurality of holes, and wherein each of the first plurality of electrostatic lenses is located at a different hole of the plurality thereof, and further wherein each of the second plurality of electrostatic lenses is located at a different aperture of the plurality thereof (figure 3; [0023], [0029]). 
Shen teaches, in claim 21 wherein the propagation angle of the at least one vapor molecule (Q) is substantially equal to zero after passing through the second plurality of electrostatic lenses (figures1-3; [0027-0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 26, 2022